DETAILED CORRESPONDENCE
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to Amendments and Remarks filed on 15 August 2022 as a Request for Continuing Examination in response to the Final Office Action issued 19 May 2022.  Claims 1, 3-6, 8, 9, 12-14, 16, 17, and 20 are amended and have been carefully considered.  Claims 7 and 15 are cancelled.  Claims 21 and 22 are new.  Claims 1-6, 8-14, and 16-22 are pending and considered below

Claim Rejections - 35 USC § 101
Applicant’s arguments and amendments, filed 18 July 2022, with respect to the rejection of claims 1-6, 8-14, and 16-22 under 35 USC 101 have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1-6, 8-14, and 16-22 has been withdrawn. 
	All pending claims were previously rejected under 35 USC 101.  The Applicants submitted amendments to the independent claims 1, 9, and 17, which incorporated elements of the written description derived from at least paras. [22]-[24], and result in the determination that the instant invention is directed to a practical application. 
Examiner continues to maintain that the instant invention is directed to a judicial exception similar to commercial or legal interactions including advertising, marketing or sales activities and behaviors and as well managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
The invention is further determined to be directed to a practical application, the application of, in real time, determining context data for a retail environment, combining product inventory and regional customer density, and implementing an incentive system to, in real time, manage customer density in a retail environment by incentivizing customer movements from high density to low density areas or other density arrangements.  Thus the invention is determined to be directed to a judicial exception and is further determined to be directed to a practical application, and therefore eligible under 35 USC 101.

Claim Rejections - 35 USC § 101, Storage Media
Applicants amendments to claim 9 with respect to the rejection of claims 9-16 more clearly claiming the storage media as directed to non-transitory storage systems is sufficient to overcome the previously made rejection and therefore the rejection is withdrawn.

Reasons for Allowance
Claims 1-6, 8-14, and 16-22 are allowed. 
The following is the Examiner's statement of reasons for allowance: 
The closest art of record, the combination of Chachek et al. (20200302510) in view of Jain et al. (20150269818) and Spivak et al. (20190108682) discloses an apparatus, method and computer readable medium comprising: 
	
A computer-implemented method comprising: 
determining, by one or more computer processors, real-time contextual data for a retail environment, wherein determining the real-time contextual data includes determining a real-time product inventory within the retail environment utilizing at least one camera interconnected with a plurality of radio frequency identification (RFID) sensors; 
determining, by one or more computer processors, based, at least in part, on the real-time contextual data, one or more customers associated with a target location within the retail environment; 
providing, by one or more computer processors, a gaming incentive through an associated augmented reality experience to the one or more customers associated with the target location; and 
However, Chachek in view of Jain and Spivak does not teach at least: 
	responsive to a determination that real-time customer density values have not decreased below a customer density threshold, changing, by one or more computer processors, the gaming incentive and the associated augmented reality experience provided to the one or more customers associated with the target location to a different type of gaming incentive and different type of augmented reality experience.

Moreover, the missing claimed elements from the combination of Chachek in view of Jain and Spivak are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in the combination of Chachek in view of Jain and Spivak because a person of ordinary skill in the art at the time of Applicant's invention would not find a motivation for the combination. 

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
	See Monk et al. (20150279081) for disclosures related to the sharing of a 3-D virtual world across user devices in a physical location provided with respect to the location of the user device.  See at least paras. [24]-[48]
	See Mihelich et al. (20150193982) for disclosures related to the generation and display of augmented reality overlays upon an image of a local environment displayed on a user device.  See at least paras. [19]-[38]
	See Ashour et al. (20130155107) for disclosures related to the generation of augmented images related to environmental tags captured by a mobile device.  See at least paras. [24]-[42]
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682